Citation Nr: 0334990	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for throat cancer, to 
include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957, and from February 1958 to March 1975.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions dated 
in November 1998 and June 1999 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefit sought.  Following receipt 
of the veteran's timely appeal, the Board twice determined 
that additional development was necessary, and in January 
2001 and again in June 2003, remanded the case back to the RO 
for further evidentiary development.  The development having 
been completed, the case is once again before the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran served at Bien Hoa airbase in the Republic of 
South Vietnam on a temporary duty assignment (TDY) for 
approximately two days in or about December 1972.  

3.  The veteran was diagnosed with moderate to well-
differentiated squamous cell carcinoma of the soft palate in 
June 1998.  

4.  The veteran's diagnosed squamous cell carcinoma of the 
soft palate is not included among those diseases which are 
presumptively associated with exposure to herbicide agents, 
and the objective medical evidence fails to contain any 
medical opinion of a nexus or link between the veteran's 
diagnosed carcinoma and any incident of his active service, 
to include exposure to herbicide agents therein.  



CONCLUSION OF LAW

Throat cancer was not incurred in or as a result of any 
incident of the veteran's active service, to include exposure 
to herbicide agents therein.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.303, 
3.309(e) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he served at a United States 
airbase at Bien Hoa in the Republic of South Vietnam on a TDY 
basis during the Vietnam War era.  He asserts that he spent 
approximately two days at Bien Hoa in or about December 1972 
while repairing the fuel system on a U.S. military aircraft, 
and in so doing, was exposed to herbicide agents.  He 
maintains that as a result of such exposure, he developed 
throat cancer.  Accordingly, the veteran asserts that service 
connection for throat cancer, secondary to herbicide 
exposure, is warranted.  In such cases, the VA has a duty to 
assist the veteran in developing evidence to substantiate 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for throat cancer, to include as secondary 
to exposure to herbicide agents.  The veteran has been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide with respect to his claim 
for service connection.  In that regard, the Board concludes 
that the discussions as contained in the initial rating 
decision, in the subsequent statement and supplemental 
statements of the case, in addition to correspondence to the 
veteran dated in March 1999, January 2002, September 2002, 
and June 2003 have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claim for service connection, and what evidence was 
necessary to show that he incurred throat cancer as a result 
of exposure to herbicide agents in service.  He was informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, the veteran was advised 
of the relevant statutes and regulations as were applicable 
to his claim, and of his rights and duties under the VCAA.  
Here, the Board notes that via the correspondence discussed 
above, particularly letters to the veteran dated in January 
2002, September 2002, and June 2003, the veteran was 
repeatedly advised of the need to identify any and all 
health-care providers who had rendered treatment for his 
claimed throat cancer, and was further requested to complete 
attached release authorization forms for each provider.  The 
veteran consistently failed to respond to the RO's requests 
for assistance in that regard.  Here, in light of the RO's 
multiple attempts to advise the veteran of the evidence 
necessary to substantiate his claim for service connection as 
well as multiple requests for information, the Board finds 
that the notice requirements as set forth in the VCAA have 
been met or substantially complied with.  See generally 
Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board again notes that the veteran repeatedly failed to 
respond to the RO's requests to identify those health-care 
providers who rendered treatment for his claimed throat 
cancer.  The only medical evidence of record showing 
treatment for cancer consists of two pages of private 
clinical treatment records dated in June and July 1998, and 
no more.  In any event, the Board concludes that in light of 
the VA's multiple and unsuccessful attempts to elicit 
information from the veteran, all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for throat cancer, to include as secondary to 
exposure to herbicide agents, has been identified and 
obtained to the extent practicable.  The evidence of record 
includes the veteran's service medical records, his service 
personnel records, two pages of private clinical treatment 
records, reports of VA rating examinations, and a signed lay 
affidavit from an individual who claimed to have been the 
veteran's supervisor in Thailand in 1972.  In addition, the 
Board observes that the veteran declined the opportunity to 
appear before either a Hearing Officer or before a Veterans' 
Law Judge in order to present testimony at a personal 
hearing.  

The Board finds that in light of the nature of the veteran's 
claim, and in light of his demonstrated repeated failure to 
respond to any requests for information regarding his health-
care providers, scheduling him to undergo a VA rating 
examination would not serve any purpose towards advancing or 
substantiating his claim.  The Board finds that given the 
medical and other evidence of record, and the lack of any 
other corroborating evidence to support the veteran's claim, 
the two VA rating examinations which contain medical opinions 
addressing the issue on appeal provide a sufficient basis 
upon which to adjudicate the veteran's claim.  Accordingly, 
in light of the foregoing, the Board concludes that 
scheduling the veteran for a rating examination at this point 
would likely result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  The Board 
is unaware of any additional relevant evidence which is 
available in connection with the claim involving entitlement 
to service connection for throat cancer, and concludes that 
all reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2003).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disease must still be shown to exist by a 
medical diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in service, or otherwise due to a service-
connected disability.  

In addition, under regulations previously in effect, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era, 
and has (had) a disease listed at 38 C.F.R. § 3.309(e) (2001) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2001).  On 
December 27, 2001, however, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
("Act" or "the Act"), Public Law 107-103, 115 Stat. 976 
(2001).  Pursuant to this new law, codified at 38 U.S.C.A. 
§ 1116(f), as amended by § 201(c) of the Act, all veterans 
who served in Vietnam during the Vietnam War era are now 
presumed to have been exposed to herbicide agents.  The new 
law became effective from December 27, 2001.  It does not, 
however, affect the outcome of this case as will be explained 
below.  

In order for a claim for service connection for a disorder, 
disease, or death, claimed to be the result of herbicide 
exposure to be substantiated, two elements must still be 
satisfied.  First, it must be shown that the veteran served 
in the Republic of Vietnam during the Vietnam War era.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) 
(2003).  Second, the veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(c) 
(2003).  The diseases associated with exposure to certain 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  More recently, diabetes mellitus, type 
II, has been included among those diseases presumptively 
associated with exposure to certain herbicide agents.  The 
Secretary of the VA has, however, specifically determined 
that the presumption for service connection for certain 
diseases is not warranted.  See 67 Fed. Reg. 42,600, 42,605 
(June 24, 2002).  In any event, notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5,98 Stat. 2725, 2727-29 (1984), does 
not preclude establishment of service connection by proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In the present case, the record reflects that the veteran's 
service medical records are silent as to whether or not he 
served in the Republic of Vietnam during the Vietnam War era.  
He was not awarded any medals or other awards reflecting 
service in that region, but his service personnel records do 
show that he served in Thailand in 1972.  The veteran has 
claimed that in December 1972, he was sent to Bien Hoa 
airbase to service an aircraft from his squadron which had 
made an emergency landing.  He submitted a lay affidavit 
dated in August 1999 from retired Air Force Senior Master 
Sergeant A. C., who stated that he had served as the 
veteran's supervisor while stationed in Thailand.  According 
to A. C., one of the aircraft assigned to the veteran's 
squadron was forced to make an emergency landing at Bien Hoa 
airbase in Vietnam due to problems with its fuel system.  He 
stated that the veteran remained with the downed aircraft at 
Bien Hoa until the repairs were completed, and then returned 
to his base in Thailand.  In its June 2003 REMAND, the Board 
found that the veteran's assertions regarding his Vietnam 
service were plausible, and in light of the statement 
received from retired Master Sergeant A. C., the Board 
conceded, for purposes of this case only, that the veteran 
served for a brief period at Bien Hoa airbase in the Republic 
of Vietnam in or about December 1972.  The Board further 
notes that during his most recent rating examination 
conducted in August 2003, the veteran indicated that he had 
spent only two days at Bien Hoa during December 1972.  
Accordingly, for purposes of this case only, the Board 
accepts as fact that the veteran served in the Republic of 
Vietnam for two days at Bien Hoa airbase at some point during 
December 1972.  

The veteran's service medical records are completely negative 
for any indication or evidence of throat or other forms of 
cancer.  The only clinical evidence of record pertaining to 
cancer consists of two pages of private clinical treatment 
records dated in June and July 1998.  Those records disclose 
that a biopsy of tissue in the veteran's soft palate showed 
moderate to well-differentiated squamous cell carcinoma with 
areas of microinvasion.  As discussed, despite multiple 
requests that the veteran provide additional information 
regarding his health-care providers, no further information 
was forthcoming.  

The medical evidence contained in the veteran's claims file 
was reviewed by a VA physician in January 2003.  The 
physician stated that after reviewing the veteran's claims 
file, he found a pathology report dated in July 1998 which 
showed that the veteran had well differentiated squamous cell 
carcinoma of the soft palate following a biopsy.  The 
physician stated that carcinoma of the palate is not a cancer 
that is known to be related to exposure to herbicide agents.  
Accordingly, the examiner found that even if the veteran's 
service in Vietnam had been verified, the type of carcinoma 
with which he was diagnosed did not fall within the list of 
accepted sequelae.  Further, given the length of time between 
the veteran's discharge from service in 1975 and the onset of 
cancer in 1998, it was still less likely that his carcinoma 
was related to his active service.  

Pursuant to the Board's second REMAND of June 2003, the 
veteran was afforded a VA rating examination in August 2003.  
The report of that examination discloses that the examiner 
reviewed the relevant medical evidence contained in the 
veteran's claims file.  The veteran indicated that he had 
been diagnosed with throat cancer some five years previously, 
and that he had been treated with chemotherapy and radiation 
with good results.  The veteran further indicated that he had 
one episode of remission and had since been followed with 
examinations every six months.  He stated that CT scans had 
since been negative.  According to the veteran, he had no 
current problems with throat cancer, but feared recurrences.  
The veteran opined that having serviced an aircraft for two 
days at Bien Hoa airbase, he had been exposed to Agent 
Orange, and as a result, developed throat cancer years later.  
The examiner stated that squamous cell carcinoma of the 
throat was not one of the diseases presumptively associated 
with herbicide exposure.  On examination, the oropharynx 
appeared normal.  The veteran pointed to the right posterior 
portion of the oropharynx as the location of his previous 
cancer.  There was no scarring or erythema or visible or 
palpable mass present.  The examiner concluded with a 
diagnosis of status post squamous cell carcinoma of the 
pharynx with remission and negative follow up for the past 
five years.  He went on to state that such disorder was not 
one of the nine listed diseases presumptively associated with 
herbicide exposure.  He continued by offering that the 
veteran's diagnosed cancer was not otherwise incurred as a 
result of the veteran's active service.  

The Board has carefully considered the foregoing, and must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for throat cancer, 
either on a direct basis or otherwise as a result of exposure 
to herbicide agents.  Here, even acknowledging that the 
veteran spent two days in the Republic of Vietnam during the 
Vietnam War era, it has been pointed out by two VA physicians 
that the squamous cell carcinoma with which the veteran was 
diagnosed was not one of the diseases presumptively 
associated with exposure to herbicide agents.  See generally 
38 C.F.R. § 3.309(e).  Moreover, the veteran's cancer was not 
diagnosed until 1998, some 23 years following his discharge 
from service.  

Despite the RO's repeated requests for additional information 
regarding the veteran's health-care providers, no further 
information was forthcoming, and evidence that might have 
been helpful to the veteran's claim could not be obtained and 
thus, could not be considered.  Here, there is no medical 
evidence to suggest any service incurrence, or to suggest 
onset or continuity of symptomatology following service 
within any presumptive period.  Accordingly, the Board must 
find that the evidence is not in equipoise, and that the 
preponderance of the evidence is against the veteran's claim 
for service connection for throat cancer.  

The Board has considered the arguments advanced by the 
veteran's service representative in the Brief on Appeal dated 
in November 2003.  Among the points raised, the service 
representative has argued that the examination of August 2003 
was inadequate because while the veteran's diagnosed cancer 
was not listed among those diseases presumptively associated 
with herbicide exposure, the examiner failed to address the 
issue of service incurrence on a direct basis.  Here, as 
discussed above, the veteran's throat cancer was not 
diagnosed until some 23 years after the veteran's discharge 
from service without any evidence of continuity of 
symptomatology.  The veteran himself stated that the cancer 
was diagnosed in 1998, and there is no indication of record 
that he underwent or sought treatment for related problems 
prior to that time.  Accordingly, the Board finds that there 
is no basis, in the absence of medical evidence to the 
contrary, to support the veteran's assertion that his throat 
cancer was incurred in or as a result of his active service, 
exclusive of the possibility of its having been due to 
herbicide exposure.  

Further, in its June 2003 REMAND, the Board requested that 
the examiner indicate whether it was "at least as likely as 
not" that the veteran's diagnosed cancer was incurred as a 
result of his active service.  Such constitutes the lowest 
possible standard of proof, e.g., more likely than not, and 
is intended to provide the veteran with the greatest chance 
of prevailing here.  In this case, however, the preponderance 
of the evidence has been found to weigh against the veteran's 
claim for service connection, and as the evidence is not in 
equipoise, the doctrine of reasonable doubt is not for 
application here.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board recognizes that the veteran has offered a number of 
statements and contentions to the effect that his throat 
cancer was incurred as a result of exposure to herbicide 
agents in service.  Here, however, the Board observes that as 
a layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The objective evidence fails 
to show that his diagnosed cancer was incurred as a result of 
service, and also fails to disclose that the carcinoma with 
which the veteran was diagnosed in 1998 was incurred in or as 
a result of his active service.  What is missing in this case 
is medical evidence, e.g., statements by a medical 
professional, supported by a plausible rationale, to the 
effect that the veteran's claimed throat cancer was incurred 
as a result of his active service, or otherwise as a result 
of exposure to herbicide agents therein.  "Buddy 
statements" as such, would be insufficient for that purpose, 
unless the individual making such statement were a medical 
professional qualified to make such an assessment.  
Accordingly, based on the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for throat cancer, 
to include as secondary to exposure to herbicide agents, and 
his appeal must therefore be denied.  


ORDER

Service connection for throat cancer, to include as secondary 
to exposure to herbicide agents, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



